Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan (US 10,802,889) in view of Sen (US 11,032,022) and further in view of Sanchez (US 2016/0048648).       
Regarding claim 1, Ganesan discloses receiving data from a plurality of data sources; 
	Ganesan col 30, line 60 – col 31, line 20: At block 808, the new data is aggregated. In some embodiments, the new data is aggregated as a result of multiple new data sets with respect to multiple resources, potentially of multiple resource types, being received. In some embodiments, the data can be aggregated with existing data or aggregated with multiple sources of incoming new data. In further embodiments, the new data can be aggregated based on receiving both RPA platform data and other resource data (e.g., related to human resources and/or virtual agents) at the block 806. In some embodiments, at the block 808, after new data is received, it can be stored in the data stores 124 while the monitoring module 114 aggregates the new data with existing data. In some embodiments, the monitoring module 114 aggregates data that was received from the RPA platform 106, the virtual agent platform 138, the workforce management platform 140, the client 108, and the unified RPA controller 112, or any combinations thereof. In essence, at the block 808, some or all data from each of the plurality of platforms within the virtual resource management system 100 can be aggregated to create a unified data set, from resources of the same or different type (e.g., robotic processes, virtual agents, and/or human resources), that can be stored in the data stores 124. In some embodiments, the data that is aggregated can originate, for example, from each RPA platform of the plurality of RPA platforms, each virtual agent platform of the plurality of virtual agent platforms, each workforce management platform of the plurality of workforce management platforms, and each client from the plurality of clients, combinations of same and/or the like.

processing the data from the plurality of data sources to provide cognitively processed insights via an augmented intelligence platform, 
	Ganesan col 13, lines 5-10, In some embodiments, a virtual agent can be a computer-generated AI virtual interface that can offer cognitive, conversational, self-service experience that can provide answers to questions and take various actions. 
NOTE: augmented intelligence can be interpreted as artificial intelligence, see specification paragraphs 24 and 45.

the augmented intelligence platform executing on a hardware processor of an information processing system, 
	Ganesan, col 14, lines 30-65 

the augmented intelligence platform and the information processing system providing a cognitive computing function, 
Ganesan col 13, lines 5-10: In some embodiments, a virtual agent can be a computer-generated AI virtual interface that can offer cognitive, conversational, self-service experience that can provide answers to questions and take various actions. 

the augmented intelligence platform comprising a cognitive process foundation platform, 
Ganesan discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Sen discloses:
	Sen col 18, lines 30-45: As used herein, a cognitive learning process broadly refers to a series of cognitive learning steps that produce a cognitive learning result. With respect to FIG. 4A, a source step 401 of a cognitive learning process broadly refers to operations associated with the acquisition of data used to perform a cognitive learning operation. Likewise, as used herein, a process step 402 of a cognitive learning process broadly refers to the use of individual machine learning algorithms to perform cognitive learning operations. As likewise used herein, a deliver step 403 of a cognitive learning process broadly refers to the delivery of a cognitive insight, which results in an interaction. Information related to, or resulting from, the interaction is then used by the CUAS to perform cognitive learning operations 404.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ganesan to obtain above limitation based on the teachings of Sen for the purpose of the cognitive learning process broadly referring to the delivery of a cognitive insight,. 

the cognitive process foundation platform comprising a cognitive composition platform, the cognitive composition platform being implemented to create custom extensions to the augmented intelligence platform; 
	Ganesan col 13, lines 10-15: In some embodiments, virtual agents can be customized to fit specific business needs or provide custom content. Additionally, deep analysis can be utilized to provide insights on engagements with the virtual agents, and in some embodiments, these insights can assist with understanding specific business needs. 

performing a learning operation to iteratively improve the cognitively processed insights over time; and, 
Ganesan discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Sanchez discloses:
	Sanchez abstract: A method for providing healthcare optimized cognitive insights comprising: receiving data from a plurality of data sources, at least some of the plurality of data sources comprising healthcare relevant data sources; processing the data from the plurality of data sources to provide cognitively processed insights; performing a learning operation to iteratively improve the cognitively processed insights over time; and, providing the cognitively processed healthcare relevant insights to a destination.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ganesan to obtain above limitation based on the teachings of Sanchez for the purpose of performing a learning operation to iteratively improve the cognitively processed insights over time.   

providing the cognitively processed insights to a destination, 
	Sanchez [0048] In certain embodiments, the cognitive insight stream 228 is bidirectional, and supports flows of information both too and from destinations 230. In these embodiments, the first flow is generated in response to receiving a query, and subsequently delivered to one or more destinations 230. The second flow is generated in response to detecting information about a user of one or more of the destinations 230. Such use results in the provision of information to the CILS 118. In response, the CILS 118 processes that information, in the context of what it knows about the user, and provides additional information to the user, such as a recommendation. In various embodiments, the cognitive insight stream 228 is configured to be provided in a “push” stream configuration familiar to those of skill in the art. In certain embodiments, the cognitive insight stream 228 is implemented to use natural language approaches familiar to skilled practitioners of the art to support interactions with a user.

the destination comprising a cognitive application, the cognitive application enabling a user to interact with the cognitive insights. 
	Sanchez [0050]: In various embodiments, the CILS 118 delivers Cognition as a Service (CaaS). As such, it provides a cloud-based development and execution platform that allow various cognitive applications and services to function more intelligently and intuitively. In certain embodiments, cognitive applications powered by the CILS 118 are able to think and interact with users as intelligent virtual assistants. As a result, users are able to interact with such cognitive applications by asking them questions and giving them commands. In response, these cognitive applications will be able to assist the user in completing tasks and managing their work more efficiently.

Regarding claim 2, the combination of Ganesan, Sen and Sanchez discloses wherein the cognitive composition platform is further implemented for development of a custom cognitive application; and the destination comprises the custom cognitive application.
Ganesan col 13, lines 10-15: In some embodiments, virtual agents can be customized to fit specific business needs or provide custom content. Additionally, deep analysis can be utilized to provide insights on engagements with the virtual agents, and in some embodiments, these insights can assist with understanding specific business needs. 
Sanchez [0050]: In various embodiments, the CILS 118 delivers Cognition as a Service (CaaS). As such, it provides a cloud-based development and execution platform that allow various cognitive applications and services to function more intelligently and intuitively. In certain embodiments, cognitive applications powered by the CILS 118 are able to think and interact with users as intelligent virtual assistants. As a result, users are able to interact with such cognitive applications by asking them questions and giving them commands. In response, these cognitive applications will be able to assist the user in completing tasks and managing their work more efficiently.

Regarding claim 3, the combination of Ganesan, Sen and Sanchez discloses the cognitive composition platform comprises a cognitive skill composition platform, the cognitive skill composition platform being implemented for development of a custom cognitive skill, the custom cognitive skill being purpose-built via the cognitive skill composition platform. 
	Sanchez [0057] In certain embodiments, the development environment 314 is implemented to create custom extensions to the CILS 118 shown in FIG. 2. In various embodiments, the development environment 314 is implemented for the development of a custom application, which may subsequently be deployed in a public, private or hybrid cloud environment. In certain embodiments, the development environment 314 is implemented for the development of a custom sourcing agent, a custom bridging agent, a custom destination agent, or various analytics applications or extensions.

Regarding claim 4, the combination of Ganesan, Sen and Sanchez discloses wherein:  the cognitive composition platform comprises a cognitive agent composition platform, the cognitive agent composition platform being implemented development of a custom cognitive agent, the custom cognitive agent being purpose-built via the cognitive skill composition platform.
Sanchez [0057] In certain embodiments, the development environment 314 is implemented to create custom extensions to the CILS 118 shown in FIG. 2. In various embodiments, the development environment 314 is implemented for the development of a custom application, which may subsequently be deployed in a public, private or hybrid cloud environment. In certain embodiments, the development environment 314 is implemented for the development of a custom sourcing agent, a custom bridging agent, a custom destination agent, or various analytics applications or extensions.

Regarding claim 5, the combination of Ganesan, Sen and Sanchez discloses wherein: the custom cognitive agent comprises at least one of a sourcing agent, a destination agent, an engagement agent and a compliance agent.
	Sanchez [0067] In certain embodiments, the development environment 314 is implemented for the development of various custom applications or extensions related to the cognitive platform 310, which may subsequently be deployed in a public, private or hybrid cloud environment. In various embodiments, the development environment 314 is implemented for the development of various custom sourcing agents 318, custom enrichment agents 425, custom bridging agents 429, custom insight agents 433, custom destination agents 336, and custom learning agents 434, which are described in greater detail

Regarding claim 6, the combination of Ganesan, Sen and Sanchez discloses wherein: the cognitive process foundation platform comprises a cognitive process orchestration platform.
Ganesan col 13, lines 10-15: In some embodiments, virtual agents can be customized to fit specific business needs or provide custom content. Additionally, deep analysis can be utilized to provide insights on engagements with the virtual agents, and in some embodiments, these insights can assist with understanding specific business needs. 
Sanchez [0050]: In various embodiments, the CILS 118 delivers Cognition as a Service (CaaS). As such, it provides a cloud-based development and execution platform that allow various cognitive applications and services to function more intelligently and intuitively. In certain embodiments, cognitive applications powered by the CILS 118 are able to think and interact with users as intelligent virtual assistants. As a result, users are able to interact with such cognitive applications by asking them questions and giving them commands. In response, these cognitive applications will be able to assist the user in completing tasks and managing their work more efficiently.

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan in view of Sen and further in view of Sanchez.       
a processor;
Regarding claim 7, Ganesan discloses:
	Ganesan, col 14, lines 30-65
a data bus coupled to the processor; and
	Ganesan col 16, lines 50-65
a non-transitory, computer-readable storage medium embodying computer program code,
the non-transitory, computer-readable storage medium being coupled to the data bus, 
	Ganesan col 17, lines 5-20.

the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for:
	Ganesan col 14, lines 30-65

receiving data from a plurality of data sources; 
Ganesan col 30, line 60 – col 31, line 20: At block 808, the new data is aggregated. In some embodiments, the new data is aggregated as a result of multiple new data sets with respect to multiple resources, potentially of multiple resource types, being received. In some embodiments, the data can be aggregated with existing data or aggregated with multiple sources of incoming new data. In further embodiments, the new data can be aggregated based on receiving both RPA platform data and other resource data (e.g., related to human resources and/or virtual agents) at the block 806. In some embodiments, at the block 808, after new data is received, it can be stored in the data stores 124 while the monitoring module 114 aggregates the new data with existing data. In some embodiments, the monitoring module 114 aggregates data that was received from the RPA platform 106, the virtual agent platform 138, the workforce management platform 140, the client 108, and the unified RPA controller 112, or any combinations thereof. In essence, at the block 808, some or all data from each of the plurality of platforms within the virtual resource management system 100 can be aggregated to create a unified data set, from resources of the same or different type (e.g., robotic processes, virtual agents, and/or human resources), that can be stored in the data stores 124. In some embodiments, the data that is aggregated can originate, for example, from each RPA platform of the plurality of RPA platforms, each virtual agent platform of the plurality of virtual agent platforms, each workforce management platform of the plurality of workforce management platforms, and each client from the plurality of clients, combinations of same and/or the like.

processing the data from the plurality of data sources to provide cognitively processed insights via a augmented intelligence platform, 
Ganesan col 13, lines 5-10, In some embodiments, a virtual agent can be a computer-generated AI virtual interface that can offer cognitive, conversational, self-service experience that can provide answers to questions and take various actions. 
NOTE: augmented intelligence can be interpreted as artificial intelligence, see specification paragraphs 24 and 45.

the augmented intelligence platform executing on a hardware processor of an information processing system, 
Ganesan, col 14, lines 30-65

the augmented intelligence platform and the information processing system providing a cognitive computing function, 
Ganesan col 13, lines 5-10: In some embodiments, a virtual agent can be a computer-generated AI virtual interface that can offer cognitive, conversational, self-service experience that can provide answers to questions and take various actions. 

the augmented intelligence platform comprising a cognitive process foundation platform, 
Ganesan discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Sen discloses:
	Sen col 18, lines 30-45: As used herein, a cognitive learning process broadly refers to a series of cognitive learning steps that produce a cognitive learning result. With respect to FIG. 4A, a source step 401 of a cognitive learning process broadly refers to operations associated with the acquisition of data used to perform a cognitive learning operation. Likewise, as used herein, a process step 402 of a cognitive learning process broadly refers to the use of individual machine learning algorithms to perform cognitive learning operations. As likewise used herein, a deliver step 403 of a cognitive learning process broadly refers to the delivery of a cognitive insight, which results in an interaction. Information related to, or resulting from, the interaction is then used by the CUAS to perform cognitive learning operations 404.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ganesan to obtain above limitation based on the teachings of Sen for the purpose of the cognitive learning process broadly referring to the delivery of a cognitive insight. 

the cognitive process foundation platform comprising a cognitive composition platform, the cognitive composition platform being implemented to create custom extensions to the augmented intelligence platform; 
Ganesan col 13, lines 10-15: In some embodiments, virtual agents can be customized to fit specific business needs or provide custom content. Additionally, deep analysis can be utilized to provide insights on engagements with the virtual agents, and in some embodiments, these insights can assist with understanding specific business needs. 

performing a learning operation to iteratively improve the cognitively processed insights over time; 
Ganesan discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Sanchez discloses:
	Sanchez abstract: A method for providing healthcare optimized cognitive insights comprising: receiving data from a plurality of data sources, at least some of the plurality of data sources comprising healthcare relevant data sources; processing the data from the plurality of data sources to provide cognitively processed insights; performing a learning operation to iteratively improve the cognitively processed insights over time; and, providing the cognitively processed healthcare relevant insights to a destination.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ganesan to obtain above limitation based on the teachings of Sanchez for the purpose of performing a learning operation to iteratively improve the cognitively processed insights over time.   

providing the cognitively processed insights to a destination, 
Sanchez [0048] In certain embodiments, the cognitive insight stream 228 is bidirectional, and supports flows of information both too and from destinations 230. In these embodiments, the first flow is generated in response to receiving a query, and subsequently delivered to one or more destinations 230. The second flow is generated in response to detecting information about a user of one or more of the destinations 230. Such use results in the provision of information to the CILS 118. In response, the CILS 118 processes that information, in the context of what it knows about the user, and provides additional information to the user, such as a recommendation. In various embodiments, the cognitive insight stream 228 is configured to be provided in a “push” stream configuration familiar to those of skill in the art. In certain embodiments, the cognitive insight stream 228 is implemented to use natural language approaches familiar to skilled practitioners of the art to support interactions with a user.

the destination comprising a cognitive application, the cognitive application enabling a user to interact with the cognitive insights.
Sanchez [0050]: In various embodiments, the CILS 118 delivers Cognition as a Service (CaaS). As such, it provides a cloud-based development and execution platform that allow various cognitive applications and services to function more intelligently and intuitively. In certain embodiments, cognitive applications powered by the CILS 118 are able to think and interact with users as intelligent virtual assistants. As a result, users are able to interact with such cognitive applications by asking them questions and giving them commands. In response, these cognitive applications will be able to assist the user in completing tasks and managing their work more efficiently.

Regarding claim 8, the combination of Ganesan, Sen and Sanchez discloses wherein the cognitive composition platform is further implemented for development of a custom cognitive application; and the destination comprises the custom cognitive application.
Ganesan col 13, lines 10-15: In some embodiments, virtual agents can be customized to fit specific business needs or provide custom content. Additionally, deep analysis can be utilized to provide insights on engagements with the virtual agents, and in some embodiments, these insights can assist with understanding specific business needs. 
Sanchez [0050]: In various embodiments, the CILS 118 delivers Cognition as a Service (CaaS). As such, it provides a cloud-based development and execution platform that allow various cognitive applications and services to function more intelligently and intuitively. In certain embodiments, cognitive applications powered by the CILS 118 are able to think and interact with users as intelligent virtual assistants. As a result, users are able to interact with such cognitive applications by asking them questions and giving them commands. In response, these cognitive applications will be able to assist the user in completing tasks and managing their work more efficiently.

Regarding claim 9, the combination of Ganesan, Sen and Sanchez discloses the cognitive composition platform comprises a cognitive skill composition platform, the cognitive skill composition platform being implemented for development of a custom cognitive skill, the custom cognitive skill being purpose-built via the cognitive skill composition platform. 
	Sanchez [0057] In certain embodiments, the development environment 314 is implemented to create custom extensions to the CILS 118 shown in FIG. 2. In various embodiments, the development environment 314 is implemented for the development of a custom application, which may subsequently be deployed in a public, private or hybrid cloud environment. In certain embodiments, the development environment 314 is implemented for the development of a custom sourcing agent, a custom bridging agent, a custom destination agent, or various analytics applications or extensions.

Regarding claim 10, the combination of Ganesan, Sen and Sanchez discloses wherein:  the cognitive composition platform comprises a cognitive agent composition platform, the cognitive agent composition platform being implemented development of a custom cognitive agent, the custom cognitive agent being purpose-built via the cognitive skill composition platform.
Sanchez [0057] In certain embodiments, the development environment 314 is implemented to create custom extensions to the CILS 118 shown in FIG. 2. In various embodiments, the development environment 314 is implemented for the development of a custom application, which may subsequently be deployed in a public, private or hybrid cloud environment. In certain embodiments, the development environment 314 is implemented for the development of a custom sourcing agent, a custom bridging agent, a custom destination agent, or various analytics applications or extensions.

Regarding claim 11, the combination of Ganesan, Sen and Sanchez discloses wherein: the custom cognitive agent comprises at least one of a sourcing agent, a destination agent, an engagement agent and a compliance agent.
	Sanchez [0067] In certain embodiments, the development environment 314 is implemented for the development of various custom applications or extensions related to the cognitive platform 310, which may subsequently be deployed in a public, private or hybrid cloud environment. In various embodiments, the development environment 314 is implemented for the development of various custom sourcing agents 318, custom enrichment agents 425, custom bridging agents 429, custom insight agents 433, custom destination agents 336, and custom learning agents 434, which are described in greater detail

Regarding claim 12, the combination of Ganesan, Sen and Sanchez discloses wherein: the cognitive process foundation platform comprises a cognitive process orchestration platform.
Ganesan col 13, lines 10-15: In some embodiments, virtual agents can be customized to fit specific business needs or provide custom content. Additionally, deep analysis can be utilized to provide insights on engagements with the virtual agents, and in some embodiments, these insights can assist with understanding specific business needs. 
Sanchez [0050]: In various embodiments, the CILS 118 delivers Cognition as a Service (CaaS). As such, it provides a cloud-based development and execution platform that allow various cognitive applications and services to function more intelligently and intuitively. In certain embodiments, cognitive applications powered by the CILS 118 are able to think and interact with users as intelligent virtual assistants. As a result, users are able to interact with such cognitive applications by asking them questions and giving them commands. In response, these cognitive applications will be able to assist the user in completing tasks and managing their work more efficiently.

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan in view of Sen and further in view of Sanchez.       
Regarding claim 13, Ganesan discloses receiving data from a plurality of data sources; 
	Ganesan col 30, line 60 – col 31, line 20: At block 808, the new data is aggregated. In some embodiments, the new data is aggregated as a result of multiple new data sets with respect to multiple resources, potentially of multiple resource types, being received. In some embodiments, the data can be aggregated with existing data or aggregated with multiple sources of incoming new data. In further embodiments, the new data can be aggregated based on receiving both RPA platform data and other resource data (e.g., related to human resources and/or virtual agents) at the block 806. In some embodiments, at the block 808, after new data is received, it can be stored in the data stores 124 while the monitoring module 114 aggregates the new data with existing data. In some embodiments, the monitoring module 114 aggregates data that was received from the RPA platform 106, the virtual agent platform 138, the workforce management platform 140, the client 108, and the unified RPA controller 112, or any combinations thereof. In essence, at the block 808, some or all data from each of the plurality of platforms within the virtual resource management system 100 can be aggregated to create a unified data set, from resources of the same or different type (e.g., robotic processes, virtual agents, and/or human resources), that can be stored in the data stores 124. In some embodiments, the data that is aggregated can originate, for example, from each RPA platform of the plurality of RPA platforms, each virtual agent platform of the plurality of virtual agent platforms, each workforce management platform of the plurality of workforce management platforms, and each client from the plurality of clients, combinations of same and/or the like.

processing the data from the plurality of data sources to provide cognitively processed insights via an augmented intelligence platform, 
	Ganesan col 13, lines 5-10, In some embodiments, a virtual agent can be a computer-generated AI virtual interface that can offer cognitive, conversational, self-service experience that can provide answers to questions and take various actions. 
NOTE: augmented intelligence can be interpreted as artificial intelligence, see specification paragraphs 24 and 45.

the augmented intelligence platform executing on a hardware processor of an information processing system, 
	Ganesan, col 14, lines 30-65 

the augmented intelligence platform and the information processing system providing a cognitive computing function, 
Ganesan col 13, lines 5-10: In some embodiments, a virtual agent can be a computer-generated AI virtual interface that can offer cognitive, conversational, self-service experience that can provide answers to questions and take various actions. 

the augmented intelligence platform comprising a cognitive process foundation platform, 
Ganesan discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Sen discloses:
	Sen col 18, lines 30-45: As used herein, a cognitive learning process broadly refers to a series of cognitive learning steps that produce a cognitive learning result. With respect to FIG. 4A, a source step 401 of a cognitive learning process broadly refers to operations associated with the acquisition of data used to perform a cognitive learning operation. Likewise, as used herein, a process step 402 of a cognitive learning process broadly refers to the use of individual machine learning algorithms to perform cognitive learning operations. As likewise used herein, a deliver step 403 of a cognitive learning process broadly refers to the delivery of a cognitive insight, which results in an interaction. Information related to, or resulting from, the interaction is then used by the CUAS to perform cognitive learning operations 404.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ganesan to obtain above limitation based on the teachings of Sen for the purpose of the cognitive learning process broadly referring to the delivery of a cognitive insight,. 

the cognitive process foundation platform comprising a cognitive composition platform, the cognitive composition platform being implemented to create custom extensions to the augmented intelligence platform; 
	Ganesan col 13, lines 10-15: In some embodiments, virtual agents can be customized to fit specific business needs or provide custom content. Additionally, deep analysis can be utilized to provide insights on engagements with the virtual agents, and in some embodiments, these insights can assist with understanding specific business needs. 

performing a learning operation to iteratively improve the cognitively processed insights over time; and, 
Ganesan discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Sanchez discloses:
	Sanchez abstract: A method for providing healthcare optimized cognitive insights comprising: receiving data from a plurality of data sources, at least some of the plurality of data sources comprising healthcare relevant data sources; processing the data from the plurality of data sources to provide cognitively processed insights; performing a learning operation to iteratively improve the cognitively processed insights over time; and, providing the cognitively processed healthcare relevant insights to a destination.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ganesan to obtain above limitation based on the teachings of Sanchez for the purpose of performing a learning operation to iteratively improve the cognitively processed insights over time.   

providing the cognitively processed insights to a destination, 
	Sanchez [0048] In certain embodiments, the cognitive insight stream 228 is bidirectional, and supports flows of information both too and from destinations 230. In these embodiments, the first flow is generated in response to receiving a query, and subsequently delivered to one or more destinations 230. The second flow is generated in response to detecting information about a user of one or more of the destinations 230. Such use results in the provision of information to the CILS 118. In response, the CILS 118 processes that information, in the context of what it knows about the user, and provides additional information to the user, such as a recommendation. In various embodiments, the cognitive insight stream 228 is configured to be provided in a “push” stream configuration familiar to those of skill in the art. In certain embodiments, the cognitive insight stream 228 is implemented to use natural language approaches familiar to skilled practitioners of the art to support interactions with a user.

the destination comprising a cognitive application, the cognitive application enabling a user to interact with the cognitive insights. 
	Sanchez [0050]: In various embodiments, the CILS 118 delivers Cognition as a Service (CaaS). As such, it provides a cloud-based development and execution platform that allow various cognitive applications and services to function more intelligently and intuitively. In certain embodiments, cognitive applications powered by the CILS 118 are able to think and interact with users as intelligent virtual assistants. As a result, users are able to interact with such cognitive applications by asking them questions and giving them commands. In response, these cognitive applications will be able to assist the user in completing tasks and managing their work more efficiently.

Regarding claim 14, the combination of Ganesan, Sen and Sanchez discloses wherein: the cognitive composition platform is further implemented for development of a custom cognitive application; and, the destination comprises the custom cognitive application. the cognitive composition platform comprises a cognitive skill composition platform, the cognitive skill composition platform being implemented for development of a custom cognitive skill, the custom cognitive skill being purpose-built via the cognitive skill composition platform. 
Ganesan col 13, lines 10-15: In some embodiments, virtual agents can be customized to fit specific business needs or provide custom content. Additionally, deep analysis can be utilized to provide insights on engagements with the virtual agents, and in some embodiments, these insights can assist with understanding specific business needs. 
Sanchez [0050]: In various embodiments, the CILS 118 delivers Cognition as a Service (CaaS). As such, it provides a cloud-based development and execution platform that allow various cognitive applications and services to function more intelligently and intuitively. In certain embodiments, cognitive applications powered by the CILS 118 are able to think and interact with users as intelligent virtual assistants. As a result, users are able to interact with such cognitive applications by asking them questions and giving them commands. In response, these cognitive applications will be able to assist the user in completing tasks and managing their work more efficiently.
Sanchez [0057] In certain embodiments, the development environment 314 is implemented to create custom extensions to the CILS 118 shown in FIG. 2. In various embodiments, the development environment 314 is implemented for the development of a custom application, which may subsequently be deployed in a public, private or hybrid cloud environment. In certain embodiments, the development environment 314 is implemented for the development of a custom sourcing agent, a custom bridging agent, a custom destination agent, or various analytics applications or extensions.

Regarding claim 15, the combination of Ganesan, Sen and Sanchez discloses wherein: the cognitive composition platform comprises a cognitive agent composition platform, the cognitive agent composition platform being implemented development of a custom cognitive agent, the custom cognitive agent being purpose-built via the cognitive skill composition platform.
Sanchez [0057] In certain embodiments, the development environment 314 is implemented to create custom extensions to the CILS 118 shown in FIG. 2. In various embodiments, the development environment 314 is implemented for the development of a custom application, which may subsequently be deployed in a public, private or hybrid cloud environment. In certain embodiments, the development environment 314 is implemented for the development of a custom sourcing agent, a custom bridging agent, a custom destination agent, or various analytics applications or extensions.

Regarding claim 16, the combination of Ganesan, Sen and Sanchez discloses the cognitive composition platform comprises a cognitive skill composition platform, the cognitive skill composition platform being implemented for development of a custom cognitive skill, the custom cognitive skill being purpose-built via the cognitive skill composition platform. 
	Sanchez [0057] In certain embodiments, the development environment 314 is implemented to create custom extensions to the CILS 118 shown in FIG. 2. In various embodiments, the development environment 314 is implemented for the development of a custom application, which may subsequently be deployed in a public, private or hybrid cloud environment. In certain embodiments, the development environment 314 is implemented for the development of a custom sourcing agent, a custom bridging agent, a custom destination agent, or various analytics applications or extensions.

Regarding claim 17, the combination of Ganesan, Sen and Sanchez discloses wherein: the custom cognitive agent comprises at least one of a sourcing agent, a destination agent, an engagement agent and a compliance agent.
	Sanchez [0067] In certain embodiments, the development environment 314 is implemented for the development of various custom applications or extensions related to the cognitive platform 310, which may subsequently be deployed in a public, private or hybrid cloud environment. In various embodiments, the development environment 314 is implemented for the development of various custom sourcing agents 318, custom enrichment agents 425, custom bridging agents 429, custom insight agents 433, custom destination agents 336, and custom learning agents 434, which are described in greater detail

Regarding claim 18, the combination of Ganesan, Sen and Sanchez discloses wherein: the cognitive process foundation platform comprises a cognitive process orchestration platform.
Ganesan col 13, lines 10-15: In some embodiments, virtual agents can be customized to fit specific business needs or provide custom content. Additionally, deep analysis can be utilized to provide insights on engagements with the virtual agents, and in some embodiments, these insights can assist with understanding specific business needs. 
Sanchez [0050]: In various embodiments, the CILS 118 delivers Cognition as a Service (CaaS). As such, it provides a cloud-based development and execution platform that allow various cognitive applications and services to function more intelligently and intuitively. In certain embodiments, cognitive applications powered by the CILS 118 are able to think and interact with users as intelligent virtual assistants. As a result, users are able to interact with such cognitive applications by asking them questions and giving them commands. In response, these cognitive applications will be able to assist the user in completing tasks and managing their work more efficiently.

Regarding claim 19, the combination of Ganesan, Sen and Sanchez discloses wherein: the computer executable instructions are deployable to a client system from a server system at a remote location. 
Sanchez, [0020] Computer readable program instructions for carrying out operations of the present invention may be assembler instructions, instruction-set-architecture (ISA) instructions, machine instructions, machine dependent instructions, microcode, firmware instructions, state-setting data, or either source code or object code written in any combination of one or more programming languages, including an object oriented programming language such as Smalltalk, C++ or the like, and conventional procedural programming languages, such as the “C” programming language or similar programming languages. The computer readable program instructions may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server. In the latter scenario, the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider). In some embodiments, electronic circuitry including, for example, programmable logic circuitry, field-programmable gate arrays (FPGA), or programmable logic arrays (PLA) may execute the computer readable program instructions by utilizing state information of the computer readable program instructions to personalize the electronic circuitry, in order to perform aspects of the present invention.

Regarding claim 20, the combination of Ganesan, Sen and Sanchez discloses wherein: the computer executable instructions are provided by a service provider to a user on an on-demand basis.
	Sanchez [0025] FIG. 1 is a generalized illustration of an information processing system 100 that can be used to implement the system and method of the present invention. In one embodiment, the information processing system 100 is able to download the CILS 118 from the service provider server 142. In another embodiment, the CILS 118 is provided as a service from the service provider server 142.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022. The examiner can normally be reached Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161